Citation Nr: 0203551	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  94-39 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Evaluation of service connected generalized anxiety 
disorder, currently rated as 50 percent disabling.

3.  Evaluation of service connected hiatal hernia with 
esophageal reflux, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for dorsolumbar 
paravertebral myositis; dorsoscoliosis, evaluated as 10 
percent disabling from June 1, 1991.

5.  Entitlement to an increased rating for dorsolumbar 
paravertebral myositis; dorsoscoliosis, evaluated as 40 
percent disabling from May 23, 2000.



REPRESENTATION

Appellant represented by:	Raymond Rivera Esteves, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and fee basis psychiatrist


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from April 1980 to May 
1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1992 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Bilateral hearing loss disability has not been attributed 
to inservice noise exposure by competent opinion.

2.  Generalized anxiety disorder is currently manifested by 
obsessional rituals which interfere with family 
relationships, panic, depression, impaired impulse control 
with unprovoked irritability and periods of violence, and 
difficulty adapting to stressful circumstances.

3.  Hiatal hernia with esophageal reflux has been manifested 
primarily by reflux, chest pain, and a small hiatal hernia 
identified on magnetic resonance imaging; material weight 
loss and hematemesis or melena with moderate anemia or other 
gastrointestinal symptoms that have produced severe 
impairment of health at any time since service have not been 
shown.

4.  From June 1, 1991, dorsolumbar paravertebral myositis, 
dorsoscoliosis was manifested by no more than a slight 
limitation of motion and paravertebral muscle spasm.

5.  From May 23, 2000, the maximum schedular evaluation for 
dorsolumbar paravertebral myositis, dorsoscoliosis has been 
assigned and no other Diagnostic Code is applicable.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(a) (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2001).

2.  Generalized anxiety disorder is 70 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9400 (2001).

3.  The criteria for a higher rating for gastroesophageal 
reflux, initially evaluated as 30 percent disabling are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.114, Diagnostic Code 7346 (2001).

4.  Dorsolumbar paravertebral myositis, dorsoscoliosis is no 
more than 10 percent disabling from June 1, 1991.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5292 (2001).

5.  Dorsolumbar paravertebral myositis, dorsoscoliosis is no 
more than 40 percent disabling from May 23, 2000.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from the appellant's original claim for 
service connection.  In January 1992, the RO issued a rating 
decision that denied service connection for hearing loss 
disability and granted service connection from June 1, 1991 
for the following disabilities: anxiety disorder 
(noncompensable rating); hiatal hernia with esophageal reflux 
(30 percent); dorsolumbar paravertebral myositis, dorsal 
scoliosis (hereinafter back disability) (noncompensable 
rating).  The appellant perfected an appeal from that rating 
decision.  During the pendency of the appeal, the evaluation 
for the anxiety disorder was increased to 50 percent from 
June 1991 and the evaluation for the back disability was 
increased to 10 percent from June 1991.  In February 2001, 
the evaluation for the back disability was increased to 40 
percent from May 23, 2000.  Additionally, a total rating 
based on individual unemployability was granted.

There was a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA at the time 
the appellant filed his claim, VA's duties have been 
fulfilled and both the duty to notify and assist the 
appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the rating decision, hearing officer decisions, Statement of 
the Case and Supplemental Statements of the Case issued 
during the pendency of this appeal, the appellant and his 
representative/attorney were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim for service connection and later for increased 
ratings.  In an August 2001 VCAA notification letter, the RO 
specifically advised the appellant and his attorney of the 
evidence necessary to substantiate his claim for service 
connection and for an increased rating and noted the 
evidentiary defects existing in the claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and by a fee basis 
psychiatrist, and this evidence was obtained by the RO.  
Social Security Administration records were obtained.  Two 
hearings were conducted before the RO and transcripts 
associated with the claims folder.  In March 2002, the 
appellant submitted evidence directly to the Board and this 
has been associated with the claims folder.  The appellant 
has not referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded multiple VA examinations that have specifically 
addressed the each of the disabilities under current 
appellate consideration.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for bilateral hearing loss disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For veterans who have met the time-in-service requirements 
(See 38 U.S.C.A. § 1112(a) (West 1991) and 38 C.F.R. 
§ 3.307(a)(1) (2001)), presumptive service connection is 
available where organic diseases of the nervous system become 
manifest to a compensable degree within one year after a 
veteran's separation from active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131,1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The appellant did not serve in combat; therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

Additionally, entitlement to service connection for impaired 
hearing is subject to the requirements of 38 C.F.R. § 3.385 
(2001), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The appellant contends that he has hearing loss and that it 
is due to noise exposure during service, specifically during 
his service on a tank.  He testified before the RO in October 
1995 that sometimes the hearing protection he used in service 
was not enough because the caliber of the cannons was so 
loud.

The appellant's DD-214 documents the appellant's service as 
an armor crewman.

On the authorized audiological evaluation conducted at the 
time of the enlistment examination in February 1980, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Speech audiometry was not reported. 

On the authorized audiological evaluation conducted at the 
time of the separation from service in January 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
20
15
LEFT
15
10
20
20
15

Speech audiometry was not reported.

The appellant filed his claim for service connection 
immediately after separation from service in 1991.  On VA 
audiological evaluation in August 1991, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
20
25
25
LEFT
X
15
15
15
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 in the left ear.

On VA audiological examination in February 1993, his 
responses were not reliable.

On VA audiological evaluation in March 1993, the appellant 
reported 11 years of military noise exposure while working 
with tanks.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
20
20
20
25

Hearing and speech recognition ability were said to be within 
normal limits.

On VA audiological examination in April 1994, the appellant 
reported decreased hearing bilaterally.  Physical examination 
of the tympanic membranes, tympani, and mastoid was normal.  
On audiogram, hearing was within normal limits bilaterally.

The appellant was seen at the VA Medical Center in February 
2002.  On VA audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30X
40
50
50
45
LEFT
20
20
30
30
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 in the left ear.

As of February 2002, the appellant has established hearing 
loss disability for VA purposes bilaterally.  The Board 
concedes noise exposure in service.  However, no competent 
medical examiner has attributed the onset of hearing loss 
disability for VA purposes more than a decade after 
separation from service to inservice noise exposure.  In 
light of this, in light of the multiple audiological 
examinations that failed to reveal hearing loss disability in 
service or in the years after service, and in light of the 
failure of any examiner to attribute hearing loss to 
inservice noise exposure even when the appellant was 
complaining of such, we find that the preponderance of the 
evidence is against the claim.  We have considered the 
appellant's contentions.  Although a lay person is competent 
to report hearing loss, he is not competent to offer 
testimony of hearing loss disability for VA purposes.  
Furthermore, the appellant was reporting hearing loss at the 
same time that repeated audiological examination found normal 
hearing.  Therefore, his report of hearing loss onset is not 
reliable.  Since sensorineural hearing loss did not develop 
to a compensable degree within the year after separation from 
service, the appellant is not entitled to presumptive service 
connection for an organic disease of the nervous system.


Increased ratings.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
conditions addressed have not significantly changed, and that 
uniform ratings are appropriate in this case.

During the pendency of this appeal, the appellant was 
assigned higher evaluations for his service connected back 
and anxiety disorder.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

-anxiety disorder

The appellant was evaluated by a psychiatric board between 
August and December 1991.  The service medical records were 
furnished and examined very carefully.  The appellant was 
working at a part-time job.  A psychiatric technician 
conducted an interview and administered testing.  The 
appellant reported a history of panic attacks, constant 
irritability, esophageal spasm and nervousness.  Generalized 
anxiety disorder was diagnosed.  He was then examined by two 
psychiatrists.  He was very casually dressed and groomed for 
the interview.  He was apprehensive and anxious, but in 
contact with reality and aware of the situation.  His 
responses were relevant and coherent.  There were no signs or 
symptoms of a psychotic disorder.  His thought content dealt 
primarily with problems at home.  He was apparently 
experiencing marital difficulties on account of his behavior.  
He was very strict and poorly flexible and quite obsessive 
and compulsive in these terms.  He tended to anger easily.  
He was poorly tolerant to frustration and preferred to remain 
mostly alone and isolated.  On occasions he felt depressed 
and did not care about anything in particular.  He stated 
that he lost his job because he could not handle situations 
where he found himself in groups of people or surrounded by a 
lot of noise.  When he was in the military he used to drink 
quite heavily.  He was not delusional, not hallucinating and 
was not suicidal or homicidal.  The affect he showed was 
adequate to the emotional content.  His mood was anxious.  He 
was oriented to person, place and time.  His memory was 
preserved.  Intellectual functioning was preserved.  His 
judgment was fair and his insight very poor.  Generalized 
anxiety disorder with some post-traumatic stress disorder 
features and obsessive-compulsive personality disorder was 
diagnosed.  His level of functioning was fair to poor.

His fee basis psychiatrist submitted a summary statement in 
January 1992.  The appellant was coming for office visits on 
a monthly basis.  He admitted to feelings of depression and 
anxiety.  He had a poor capacity for interpersonal 
relationships.  He had insomnia and a history of esophageal 
spasms.  He was on medication and unable to perform any type 
of remunerative activities.

In VA Medical Center records dated in January 1993, the 
appellant reported one month of irritability and hostility 
towards his family.  Sometimes he got very sad and wanted to 
kill himself.  He was alert, oriented in three spheres, well 
groomed, and cooperative.  He was logical, coherent and 
relevant.  His mood was anxious and his affect was 
appropriate.  There were no hallucinations, and no suicidal 
or homicidal ideation.  His memory was intact.

The appellant was hospitalized in January 1993 after he 
reported feeling more anxious and irritable.  He was 
argumentative with his wife, hypervigilant and was reporting 
nightmares.  He presented no tremors and had a tense facial 
expression.  He was hypervigilant and suspicious.  He had 
pressure of speech and was logical, coherent and relevant.  
He was not suicidal or homicidal and was not hallucinating.  
(A temporary total rating for hospitalization was assigned 
for this hospitalization).

The appellant testified before the RO in March 1993.  He was 
still hospitalized at the time of this hearing.  His 
testimony consisted mainly of a description of his inservice 
stressors.

A VA examination was conducted in March 1993.  He had not 
worked since he left he service.  His wife complained of his 
angry spells, hostility, and destructive behavior at home.  
He complained of sleep problems.  He denied the use of 
narcotics or alcohol.  He was casually dressed.  He was alert 
and in contact.  There was some floating anxiety.  The 
content was referential.  There was no evidence of active 
hallucination.  There was no delusional material.  There were 
no mannerisms.  He evidently seemed to tolerate little and 
was explosive.  He was oriented in three spheres.  There were 
no depressive signs.  His memory was preserved.  He depended 
a great deal on his wife.  His concentration was diminished 
and he was rather flighty.  His judgment was fair.  
Generalized anxiety disorder was diagnosed and his highest 
level of adaptive functioning in the past year had been fair 
to poor.

The appellant was admitted to the hospital in September 1994 
after he had a fight with a policeman.  After that he became 
very irritable, developed flashbacks, insomnia and fear of 
losing control.  When he was first interviewed he was 
agitated with fear, cryful, not hallucinating, and not 
homicidal or suicidal.  He responded to treatment.  He could 
not work and could not study.  He needed supervision to 
handle funds.  His disability was severe.  (A temporary total 
rating for hospitalization was assigned for this period).

In January 1995, his fee basis psychiatrist reported that the 
appellant was being seen once or twice a month.

He was admitted for hospitalization in February 1995 for 
aggressive behavior towards his children after a quarrel with 
his son.  On admission he presented a frightened facial 
expression, kept eye-to-eye contact, was cryful, relevant, 
coherent, not aggressive, not suicidal and not homicidal.  
His affect and mood were of depression, mixed at times with 
anxiety.  He was well oriented to time, place and person.  
His cognitive functions were preserved.  He had poor judgment 
and poor insight.  He responded to therapy.  At discharge his 
Global Assessment of Functioning score was 70 and 45 for the 
past year.

A VA examination was conducted in March 1995.  His medical 
folder was available.  He had not worked for several years 
although he admitted that in the beginning he had worked in 
mechanics.  He said that he spent a great deal of time at 
home.  He began using alcohol and LSD in 1982.  He denied 
using alcohol during the examination, but his history of 
heavy drinking was confirmed in the record.  On examination 
he was dressed appropriately.  He looked clean.  He looked 
rather tense and expressed freely.  He had some voluntary 
tremors.  He talked freely, spontaneously and was relevant 
and coherent.  There were no thought disorders.  There were 
no perceptive disorders.  He was well oriented in 3 spheres.  
His memories were preserved.  His retention, recall and the 
entire sensorium were clear.  There were episodes of 
hostility, and episodes of showing poor tolerance to 
frustration.  There were no suicidal ideations considered or 
ruminations at the present time.  His judgment was preserved.  
In the opinion of the psychiatric board, the clinical picture 
and history were more congruent with the diagnosis of 
generalized anxiety disorder rather than post-traumatic 
stress disorder.

The appellant was admitted to the Stress Disorder Treatment 
Unit between July and August 1995.  This was his first formal 
admission for intensive psychotherapy.  He presented with 
high arousal symptoms, panic disorder and other anxiety-
related elements.  He reported a history of agitation and 
that he was prone to aggressive impulses.  He made a good 
adjustment to treatment and was an active participant.  He 
prognosis remained guarded.

In October 1995, the appellant, his wife and his fee basis 
psychiatrist testified before the RO.  His nervous condition 
consisted of a lot of panic attacks.  He was aggressive, had 
anxiety and confusion and liked to be by himself.  He was 
separated from his wife.  He spoke to his wife in a military 
way.  He had pushed his wife and when his son had come in and 
butted in, they had gotten into it.  He pulled out a knife 
and he thought he was going to stab his son with it.  He had 
gotten into a fight with a police officer because he had a 
thing about authority.  When he was in a large crowd he had 
panic attacks.  He was in a plaza the last Christmas and 
there were too many people.  His hands started to sweat, his 
mouth got dry, he urinated on himself and he had to leave.  
He tried working after service as a salesman but he could not 
take the stress.  The appellant's psychiatrist testified that 
he had treated the appellant since 1991.  He had a lot of 
family therapy because of his condition.  He had been 
aggressive and had ups and downs.  His condition was still 
severe and his anxiety had become chronic over the years.  
His present Global Assessment of Functioning score would be 
about 45-50.  He would not be able to work on a regular basis 
for 8 hours a day.  He had a marked limitation in his ability 
to live with his family because he was very irritable.  He 
did not have any stress tolerance.  His wife testified that 
they had been separated several times because of his 
condition.  He would become violent and compulsive.  He did 
not listen and it was difficult for the children.  The basic 
problem was that he treated his family like soldiers and 
wanted everything to be like it was in the Army.

A VA examination was conducted in May 1997.  The appellant's 
three volumes of medical records were requested and reviewed 
thoroughly prior to the examination.  Previous examinations 
were reviewed.  He was interviewed alone and his wife 
interviewed separately.  He had stopped family therapy.  The 
examiners felt that he definitely had an obsessive-compulsive 
personality disorder.  His behavior was characterized by his 
own compulsive tendencies and his inability to separate his 
person from his previous military life.  He was intolerant, 
strict and very impulsive.  He had episodes of rage where he 
threatened his family and destroyed furniture.  He was 
undergoing a serious crisis because his 17-year-old son had 
recently announced his homosexuality.  The appellant was 
completely isolated and sometimes refused to leave his room.  
He was intolerant and angry all of the time, anxious, and 
verbalized very strong self-destructive ideas.  He came to 
the interview casually but adequately dressed and groomed.  
He was an extremely anxious person.  He was restless and 
apprehensive.  He was rather angry throughout the interview.  
He was very verborrheic but nevertheless relevant and 
coherent.  His affect was adequate to his emotional content.  
His mood was severely anxious but also depressed.  He was 
oriented to person, place and time.  His memory was 
preserved, intellectual capacity maintained, judgment fair, 
and insight markedly poor.  Generalized anxiety disorder with 
strong depression and obsessive-compulsive personality 
disorder were diagnosed.  His Global Assessment of 
Functioning score was 40.  There were multiple reasons for 
this appellant being unable to maintain a gainful occupation.  
He had the capacity to do so intellectually, but emotionally, 
was an extremely anxious person was intolerant of others.  
Because of his obsessive-compulsive character he was unable 
to deal flexibly with different types of situations.  The 
examiners seriously doubted that he would be able to maintain 
a job in which he had to deal with other people either as a 
supervisor or following orders.

A Social and Industrial Field Survey was conducted in May 
1998.  The appellant was sleeping in his bedroom when the 
interviewer arrived and he was called out by his daughter.  
The appellant reported that he sometimes stayed in his 
bedroom for weeks.  Two neighbors were interviewed and they 
informed that the appellant was secluded at home most of the 
time and did not converse with his neighbors.  He frequently 
argued with his family and was not involved in the home 
chores.

He was seen in the VA Medical Center in January 1999 
following poor compliance with his medication regimen.  He 
had stopped taking his medications because he was feeling 
okay.  He was now complaining of anxiousness, irritability, 
isolation, sadness and decreased sleeping.  On examination he 
was mildly anxious, cooperative, coherent, relevant, not 
psychotic and without suicidal or homicidal ideation.

A VA examination was conducted in September 1999.  The 
appellant had remained unemployed.  He was living alone with 
his wife.  The appellant was still reacting to his son's 
homosexuality and had outbursts of anger followed by feelings 
of guilt and crying.  He was trying to follow his 
psychiatrist's advice to leave the house when he felt anger 
building but it did not always work.  He came to the 
interview adequately dressed and groomed.  He was always 
anxious, hyperactive and he became somewhat tearful during 
the interview.  His answers were relevant and coherent.  His 
symptoms were anxiety and restlessness that was at times 
accompanied by somatic sensations, such as palpitations and 
gastrointestinal disturbances.  He was not delusional or 
actively hallucinating.  He was not suicidal but had a 
tendency to become aggressive.  He was well oriented to 
person, place and time.  His memory and intellectual 
functioning were both adequate.  His judgment was fair but 
his insight was only superficial.  Severe generalized anxiety 
disorder with depression and obsessive compulsive personality 
were diagnosed.  His Global Assessment of Functioning score 
was 45.

In a summary dated in September 1999, his fee basis 
psychiatrist indicated that the appellant was being seen once 
a month.  He had reported feelings of anxiety and depression.  
He had a poor capacity for establishing and maintaining 
interpersonal relations.  He had periods of hostility and 
aggressiveness with his family.  His prognosis was poor.

The appellant has been rated under the schedule for rating 
mental disorders for generalized anxiety disorder.  38 C.F.R. 
§ 4.130; Diagnostic Code 9400 (2001).  This appeal is based 
on an original claim filed in June 1991.  The criteria for 
evaluating mental disorders changed in November 1996.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  Thus, 
the Board will lay out both the pre-November 1996 criteria 
and the post November 1996 criteria for the benefit of 
comparing the two.  The pre-November criteria and the 
applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that neither one is more 
favorable to the appellant than the other. The appellant's 
disability falls within the 70 percent evaluation under both 
criteria. Because the RO considered the veteran's disability 
under both criteria (although on separate occasions), a 
Bernard issue is not raised by the Board's consideration of 
both criteria in this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The evidence supports the assignment of a 70 percent 
evaluation under either criterion.  His psychoneurotic 
symptoms are of such severity and persistence that they have 
resulted in a severe impairment in the ability to obtain or 
retain employment, as documented by the VA examiners 
specifically in May 1997 and in the other medical evidence.  
Under the new criteria, there is consistent documentation 
since service of obsessional rituals which interfered with 
routine activities and especially with his family 
relationships and near-continuous panic or depression 
affecting the ability to function and leading him to spend 
much time in his bedroom.  There is documentation of impaired 
impulse control with unprovoked irritability and periods of 
violence including a run-in with police and a knife incident 
with his son.  Difficulty adapting to stressful circumstances 
and inability to establish and maintain effective 
relationships has also been shown, including confirmation by 
his neighbors of family distress.  The consistent findings on 
repeated examinations by multiple mental health professionals 
were accorded a high degree of probative value in leading the 
Board to this determination.

The preponderance of the evidence is against a higher 
evaluation under either criterion.  Under the old criteria, 
there is no showing that the appellant was totally 
incapacitated from his symptoms.  His has consistently been 
in touch with realty, and his thought processes were not 
psychotic.  We have considered whether he is demonstrably 
unable to obtain or retain employment due to generalized 
anxiety disorder and/or post-traumatic stress disorder.  
Although the appellant has been adjudicated unemployable, the 
medical evidence has established that this was due to a 
combination of a service connected anxiety disorder and a 
non-service connected obsessive-compulsive personality 
disorder.  This was fully explained by VA examiners in May 
1997.  Any of the appellant's contentions to the contrary are 
afforded a lesser degree of probative value, as he is a lay 
person.  The training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  

The preponderance of the evidence is against a higher 
evaluation under the new criteria.  The appellant's thought 
processes and communication have never been shown to be 
grossly impaired; rather he is articulate in describing his 
problems to examiners.  He has not presented with persistent 
delusions or hallucinations.  When hospitalized, he was 
cooperative and compliant and exhibited appropriate behavior.  
Although he exhibited a danger to his son on one occasion, 
this has not been shown to be persistent.  His hygiene and 
his ability to perform the activities of daily living were 
not shown to be impaired.  He was always fully oriented to 
person, place and time and his memory was not impaired.  
Again, the medical evidence outweighed any of the appellant's 
lay assertions to the contrary.

The Board's conclusions are supported by the reported Global 
Assessment of Functioning scores that fall primarily between 
40-50.  Although the Global Assessment of Functioning score 
does not fit neatly into the rating criteria, the Global 
Assessment of Functioning score is also evidence.  Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  Global Assessment of 
Functioning score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A Global 
Assessment of Functioning score in this range are defined as 
exhibiting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job) to some impairment 
in reality testing or communication (e.g., speech is at time 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  The assignment of 70 percent rating 
is indicative of a major impairment in most areas and 
therefore consistent with the assigned Global Assessment of 
Functioning scores.

-Hiatal hernia with esophageal reflux

On general medical examination in September 1991, the 
appellant reported that he still was experiencing symptoms of 
esophageal spasm due to hiatal hernia.  On examination his 
abdomen was soft and depressible.  There were no masses, no 
tenderness and no visceromegaly.  

The appellant underwent a VA gastrointestinal examination in 
November 1991.  He weighed 180-lbs.  There was no history of 
dysphagia or upper gastrointestinal bleeding.  He reported 
that he still had occasional chest pain that went down his 
left arm and that was precipitated by stressful events.  
Examination of the abdomen revealed no hepatosplenomegaly.  
Upper gastrointestinal studies revealed a small sliding-type 
hiatal hernia with gastroesophageal reflux.  The stomach and 
duodenal area were normal.

He was evaluated in February 1993 and reported reflux.  His 
abdomen was soft, there were positive bowel sounds and no 
visceromegaly.  Medication was added to control the reflux.  

Upper gastroesophageal studies in August 1995 revealed a 
patulous gastroesophageal junction with massive reflux.  
There was a small sliding hiatal hernia.  There was no 
evidence of chronic or acute peptic ulcer disease.  There was 
a normal small bowel follow-through.

The appellant testified before the RO in October 1995.  The 
condition had gotten worse since service.  He got chest pains 
that simulated a heart attack.  The attacks happened twice a 
week.  There were times when he could not eat or started to 
throw up.  There were times that he lost weight, and he had 
lost as much as 10 pounds.  The weight loss was due to poor 
eating because when he swallowed the food he felt full and 
had to throw up.

A VA examination was conducted in May 1997.  The appellant 
was using medication and mechanical techniques for preventing 
reflux.  His weight was 185-lbs.  His maximum weight during 
the past year had been 215-lbs.  His abdomen was soft, 
depressible and there was no hepatosplenomegaly.  There was 
no evidence of anemia.  There was a history of epigastric 
pain.  An upper gastrointestinal series revealed no evidence 
of hiatal hernia.  There was minimal gastroesophageal reflux.  
Inflammatory changes involving the gastric antrum were seen.

On general medical VA examination in April 1998, his weight 
was 195-lbs.  His abdomen was normal and he was using 
antacids.

This disability has been evaluated under the criteria for 
rating hiatal hernias.  A 10 percent evaluation is warranted 
for a hiatal hernia with two or more of the symptoms required 
for a 30 percent evaluation, but of lesser severity than is 
required for that evaluation.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.  A 60 
percent evaluation requires symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2001).

The preponderance of the evidence is against the higher 
evaluation.  The appellant reported only occasional symptoms 
of pain that mimicked a heart attack.  There is no complaint 
of hematemesis or melena and none documented.  Neither has 
the appellant been shown to be anemic.  There is no showing 
on examination that this condition is productive of severe 
impairment of health, rather that is generally well 
controlled with medication and mechanical methods.  We have 
considered his testimony regarding vomiting and weight loss.  
Vomiting was not reported by the appellant to treatment 
providers, but more importantly, material weight loss has not 
been shown.  Rather, material weight gain is objectively 
documented.  We accord the objective medical evidence the 
greater degree of probative value when compared to the 
subjective reports of the appellant.  Based on the medical 
evidence, this disability clearly does not approximate the 
higher evaluation.

Back disability.

The appellant underwent a VA orthopedic examination in 
November 1991.  His complaint was back pain that radiated 
into the upper back that was elicited and exacerbated by 
changes in temperature, bending, lifting or prolonged 
standing.  He exhibited an erect and normal gait and stance.  
There was straightening of the lumbar lordosis.  There was 
pain to pressure with spasm of the lumbar paravertebral 
muscles.  He had flexion to 90 degrees; extension to 10 
degrees; bilateral lateral flexion to 20 degrees; bilateral 
rotation to 40 degrees.  Straight leg raising elicited back 
pain at 70-160 degrees.  Otherwise, neurological examination 
was normal.  Dorsolumbar paravertebral myositis; dorsal 
scoliosis was diagnosed.

A neurological examination was conducted in February 1993.  
His physical examination was unremarkable and there were no 
neurological deficits.  The symptoms he presented were 
probably psychiatric.

On general medical examination in December 1991, straight leg 
raising was positive at 45 degrees on the right and 45 
degrees on the left.  The appellant reported pain in the 
lumbar area with passive straight leg raising.

During an inpatient admission in February 1995, he had a 
physical activity limitation that was mild to moderate due to 
limited range of motion of the lumbar spine.

The appellant testified before the RO in October 1995.  His 
back had remained the same since his last hearing in 1993.  
He had limited motion and could not really bend over to pick 
things up, he had to squat.

A VA examination was conducted in May 1997.  The appellant 
reported low back pain with occasional radiation to the 
posterior aspect of the left leg.  There were no postural 
abnormalities of the back.  There was moderate dorsal 
scoliosis.  There was severe lumbosacral paravertebral muscle 
spasm.  Forward flexion was to 70 degrees; extension to 20 
degrees; right lateral flexion to 20 degrees; left lateral 
flexion to 25 degrees; and rotation to 35 degrees 
bilaterally.  There was exquisite pain objectively on 
backward extension of the lumbar spine only.  There was no 
muscle atrophy of the lower extremities.  Straight leg 
raising was positive bilaterally.  Muscle strength in both 
legs was normal.  Knee jerks were absent which pointed 
towards damage to both L4 roots.  The right ankle jerk was 
absent which point towards damage to the right S1 root.  
Dorsolumbar paravertebral myositis with dorsoscoliosis with a 
clinical radiculopathy was diagnosed.

A VA examination was conducted in November 1997 as an 
addendum to the May 1997 examination.  The claims folder was 
reviewed carefully.  There was no history of back trauma in 
service.  It was the examiner's opinion that the only 
objective findings that corresponded to the service connected 
dorsolumbar paravertebral myositis with dorsoscoliosis were 
the muscle spasms and the dorsoscoliosis.  The range of 
motion, muscle reflexes, and positive straight leg raising 
findings were related to non-service connected radiculopathy.

Low back pain was reported on general medical VA examination 
in April 1998.  Magnetic resonance imaging in November 1999 
revealed a small L5-S1 small posterocentral disc herniation 
without thecal sac or nerve root compromise.

On evaluation in January 2000, he exhibited flexion to 70 
degrees; extension to 20 degrees; bilateral lateral flexion 
to 20 degrees; left rotation to 40 degrees; right rotation to 
30 degrees.

A VA examination was conducted in June 2000.  The appellant 
complained of chronic low back pain and stiffness with 
associated shooting pain and electricity in the left lower 
extremity.  He reported numbness and occasional loss of 
strength in the left leg.  He denied fecal or urinary 
incontinence.  He reported flare-ups about twice a week that 
lasted half and hour.  The pain was a 10/10.  Walking, 
prolonged standing or sneezing precipitated the attacks.  
Medication, supine lying and use of a TENS unit alleviated 
the pain.  A one-point cane and lumbosacral corset was 
needed.  It affected his ability to walk or lift heavy 
objects from the ground.  On physical evaluation flexion was 
to 40 degrees; extension to 3 degrees; lateral rotation to 5 
degrees; lateral bending to 5 degrees.  The appellant 
expressed pain with movement in all planes of motion of the 
lumbar back.  There was tenderness to palpation of spasms at 
L2-l5 bilaterally.  There were no postural abnormalities and 
symmetrical musculature of the back.  The impressions were an 
L5-S1 posterocentral disc herniation with no evidence of 
lumbar radiculopathy by electromyography, and lumbosacral 
myositis.

A VA examination was conducted in December 2000.  The service 
medical records and claims folder was reviewed and the 
history discussed.  The examiner concluded that there was 
insufficient evidence in the service medical records or 
claims folder to relate the service connected lumbar 
paravertebral myositis and the findings on the June 2000 VA 
examination which showed herniated nucleus pulposus and 
decreased strength in the left L5 myotome.  The myositis and 
the physical examination findings of June 2000 were not 
related.  The symptom related to the myositis was tenderness 
to palpation of the paravertebral muscles.  Straight leg 
raising, herniated nucleus pulposus and decreased muscle 
strength on the left were not necessarily related to service 
connected condition. 

In cases such as this one, when an unlisted condition is 
encountered, it is rated by analogy to the closest related 
disease or injury which addresses not only the functions 
affected but the anatomical location and symptomatology 
involved.  38 C.F.R. § 4.20 (2001).  The appellant's back 
disability has been rated by analogy to limitation of motion 
of the lumbar spine.  Severe limitation of motion of the 
lumbar spine is assigned a 40 percent rating.  Moderate 
limitation of motion of the lumbar spine is assigned a 20 
percent rating.  Slight limitation of motion of the lumbar 
spine is assigned a 10 percent rating.  38 C.F.R. § 4.71a; 
Diagnostic Code 5292 (2001).  

-higher than 10 percent from June 1, 1991 

The preponderance of the evidence is against a higher 
evaluation for the back disability from June 1, 1991.  During 
the period under consideration, limitation of motion 
attributable to the service connected disability was no more 
than slight.  Furthermore, in November 1997, the VA examiner 
indicated that limitation of motion was attributable to a 
nonservice connected disability.  Throughout the entirety of 
the period under consideration, the disability associated 
with the service connected back disability consisted of 
muscle spasm and tenderness to palpation, which would not 
warrant a higher evaluation.

We have considered whether a higher evaluation could be 
assigned under the criteria for rating lumbosacral strain.  
Severe lumbosacral strain; with listing of whole spine to 
opposite side, positive Goldthwaite's sign; marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, is assigned a 40 percent 
rating.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position, a 
20 percent rating is warranted.  With characteristic pain on 
motion, a 10 percent rating is warranted.  With slight 
subjective symptoms only, a 0 percent rating is warranted.  
38 C.F.R. § 4.71a; Diagnostic Code 5295 (2001).  The 
preponderance of the evidence is against a higher rating 
under these criteria as no more than characteristic pain on 
motion was shown.  Although muscle spasm was present, there 
was little to no loss of lateral motion shown.  Loss of 
lateral motion did not begin until after the herniated 
nucleus pulposus was diagnosed.

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating musculoskeletal disabilities.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  The only finding 
during this period was of painful movement.  However, the 
painful movement did not cause a limited range of motion in 
the lumbar spine that approximated the higher evaluation.

-higher than 40 percent disabling from May 23, 2000

The appellant is currently in receipt of the maximum 
schedular evaluation for limitation of motion of the lumbar 
spine and a higher schedular evaluation under these criteria 
is not possible.  In the absence of the evidence of service 
connected vertebral fracture or ankylosis, higher evaluations 
are not assignable under 38 C.F.R. § 4.71a; Diagnostic Codes 
5285, 5289 (2001).  The appellant is not entitled to 
evaluation under the criteria for intervertebral disc 
syndrome.  38 C.F.R. § 4.71a; Diagnostic Code 5293 (2001).  
This is so because on two occasions, a VA examination 
addressed the question of whether the appellant's herniated 
nucleus pulposus was part of his service connected disability 
and determined that it was not.  Any assertions of the 
appellant to the contrary pale when compared to the opinions 
rendered by competent medical examiners who have conducted a 
thorough review of all of the evidence.  Thus, the 
preponderance of the evidence is against a higher evaluation 
for the back disability from May 23, 2000.

Extraschedular considerations.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case the RO 
expressly considered this regulation.  We concur and having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The Board finds that the schedular 
criteria and currently assigned evaluations for the service 
connected disabilities are adequate and that the appellant 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  A very high schedular 
evaluation is recognition of a significant amount of 
interference with employment.  A total rating for 
compensation based on individual unemployability has been 
assigned.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.  A 70 percent evaluation for generalized anxiety 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary awards.  An increased 
rating for hiatal hernia with esophageal reflux is denied.  
An increased rating for dorsolumbar paravertebral myositis, 
dorsoscoliosis from June 1, 1991 to May 22, 2000 is denied.  
An increased rating for dorsolumbar paravertebral myositis, 
dorsoscoliosis from May 23, 2000 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

